DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications filed on 09/01/2020. Claims 27-32 are pending and as such, Claims 27-32 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 9, 14, 16, 21, 23  of copending Application No. 16/977,049 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, as shown in the table below.
Instant Application
Application 16/977,049
Claim 27: A learning device of a phrase generation model comprising: a memory; and a processor, wherein the processor is configured to execute 
Claim 14 and dependent Claim 16: 
Claim 14: A system for processing phrases, the system comprises: a processor; and a memory storing computer-executable instructions that when executed by the processor cause the system to:
learning the phrase generation model including an encoder and a decoder, 
generating, by the encoder… training the phrase generation model
Claim 16: phrase generation model includes a decoder
by using, as training data, a 3-tuple constituted with a combination of phrases and at least one of a conjunctive expression representing a relationship between the phrases, and a relational label indicating the relationship represented by the conjunctive expression, 
Claim 14: a triplet, wherein the triplet comprises a first phrase, a second phrase, and a dependency label, and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase….. generate, by the encoder, a first pair, wherein the first pair is for training a phrase generation model
wherein the encoder is configured to convert a phrase into a vector from a 2-tuple constituted with a phrase and at least one of the conjunctive expression and the relational label, 
a first vector based on the first phrase…. and a third vector based on the dependency label…wherein the first pair is for training a phrase generation model, and wherein the first pair comprises the first vector and the third vector
and wherein the decoder is configured to generate, from the converted vector and the conjunctive expression or the relational label, a phrase having the relationship represented by the conjunctive expression or the relational label with respect to the phrase.
receive a third phrase and a connection expression; ACTIVE. 124906014.015U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated August 31, 2020 determine, based on the third phrase and the connection expression using the trained phrase generation model, a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression
Claim 16: the phrase generation model includes a decoder, wherein the decoder generates a phrase having a relationship represented by the dependency label of the triple
Claim 28: The learning device of the phrase generation model as claimed in claim 27, 
Claim 14 and 16:
See Claim 14 and 16 mapping to Claim 27 above
wherein the processor further executes extracting a combination of phrases that have a predetermined relationship with a clause including a predetermined conjunctive expression representing a relationship between the phrases, based on a result of text analysis with respect to an input text, 
Claim 14: wherein the input text includes a plurality of phrases; extract, based on a dependency analysis, a triplet, wherein the triplet comprises a first phrase, a second phrase, and a dependency label, and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase
and generating a 3-tuple constituted with a combination of the extracted phrases and at least one of the conjunctive expression and the relational label indicating the relationship represented by the conjunctive expression, ACTIVE. 125141982.012U.S. Patent Application Serial No. 16/977,422 Preliminary Amendment dated October 14, 2020 
a triplet, wherein the triplet comprises a first phrase, a second phrase, and a dependency label, and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase
wherein the learning learns the phrase generation model, by using the generated 3-tuple as the training data.
receive a third phrase and a connection expression; ACTIVE. 124906014.015U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated August 31, 2020 determine, based on the third phrase and the connection expression using the trained phrase generation model, a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression….using the first pair and the second pair, train the phrase generation model….receive a third phrase and a connection expression; ACTIVE. 124906014.015U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated August 31, 2020 determine, based on the third phrase and the connection expression using the trained phrase generation model, a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression
Claim 29: A phrase generation device comprising: a memory; and a processor, wherein the processor configured to execute 
Claim 14: A system for processing phrases, the system comprises: a processor; and a memory storing computer-executable instructions that when executed by the processor cause the system to
receiving as input a 2-tuple constituted with an input phrase and at least one of a conjunctive expression or a relational label representing a relationship between phrases; 
a triplet, wherein the triplet comprises a first phrase, a second phrase, and a dependency label, and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase… receive a third phrase and a connection expression
and generating a phrase having the relationship represented by the conjunctive expression or the relational label with respect to the input phrase, based on a phrase generation model that have learned in advance.
using the first pair and the second pair, train the phrase generation model…….determine, based on the third phrase and the connection expression using the trained phrase generation model, a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression
Claim 30: A method of learning a phrase generation model, the method executed by a processor, 
Claim 7 and dependent Claim 9:
Claim 7: A computer-implemented method for processing phrases
the method comprising: learning the phrase generation model including an encoder and a decoder, 
the method comprising…generating, by the encoder… training the phrase generation model
Claim 9: phrase generation model includes a decoder
by using, as training data, a 3-tuple constituted with a combination of phrases and at least one of a conjunctive expression representing a relationship between the phrases, and a relational label indicating the relationship represented by the conjunctive expression, 
Claim 7: a triplet, wherein the triplet comprises a first phrase, a second phrase, and a dependency label, and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase….. generating, by the encoder, a first pair, wherein the first pair is for training a phrase generation model
wherein the encoder is configured to convert a phrase into a vector from a 2-tuple constituted with a phrase and at least one of the conjunctive expression and the relational label, 
a first vector based on the first phrase…. and a third vector based on the dependency label…wherein the first pair is for training a phrase generation model, and wherein the first pair comprises the first vector and the third vector
and wherein the decoder is configured to generate, from the converted vector and the conjunctive expression or the relational label, a phrase having the relationship represented by the conjunctive expression or the relational label with respect to the phrase.
receiving a third phrase and a connection expression; ACTIVE. 124906014.015U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated August 31, 2020 determining, based on the third phrase and the connection expression using the trained phrase generation model, a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression
Claim 9: the phrase generation model includes a decoder, wherein the decoder generates a phrase having a relationship represented by the dependency label of the triple
Claim 31: A method of generating a phrase executed by a processor, 
Claim 7: A computer-implemented method for processing phrases
the method comprising: receiving as input a 2-tuple constituted with an input phrase and at least one of a conjunctive expression or a relational label representing a relationship between phrases; 
the method comprising…a triplet, wherein the triplet comprises a first phrase, a second phrase, and a dependency label, and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase… receiving a third phrase and a connection expression
and ACTIVE. 125141982.013U.S. Patent Application Serial No. 16/977,422 Preliminary Amendment dated October 14, 2020generating a phrase having the relationship represented by the conjunctive expression or the relational label with respect to the input phrase, based on a phrase generation model that have learned in advance.
using the first pair and the second pair, training the phrase generation model…….determining, based on the third phrase and the connection expression using the trained phrase generation model, a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression
Claim 32: A non-transitory computer-readable recording medium having computer- readable instructions stored thereon, which when executed, cause a computer to execute
Claim 21: A computer-readable non-transitory recording medium storing computer- executable instructions that when executed by a processor cause a computer system to:
the method of learning the phrase generation model as claimed in claim 30.
The following is a mapping of Claim 21 and dependent Claim 23, to the method of learning the phrase generation model as claimed in claim 30 of the instant application
The method from Claim 30: learning the phrase generation model including an encoder and a decoder, 
Claim 21 generate, by the encoder… train the phrase generation model
Claim 23: phrase generation model includes a decoder
by using, as training data, a 3-tuple constituted with a combination of phrases and at least one of a conjunctive expression representing a relationship between the phrases, and a relational label indicating the relationship represented by the conjunctive expression, 
Claim 21: a triplet, wherein the triplet comprises a first phrase, a second phrase, and a dependency label, and wherein the dependency label defines a first dependency relationship between the first phrase and the second phrase….. generate, by the encoder, a first pair, wherein the first pair is for training a phrase generation model
wherein the encoder is configured to convert a phrase into a vector from a 2-tuple constituted with a phrase and at least one of the conjunctive expression and the relational label, 
a first vector based on the first phrase…. and a third vector based on the dependency label…wherein the first pair is for training a phrase generation model, and wherein the first pair comprises the first vector and the third vector
and wherein the decoder is configured to generate, from the converted vector and the conjunctive expression or the relational label, a phrase having the relationship represented by the conjunctive expression or the relational label with respect to the phrase.
receive a third phrase and a connection expression; ACTIVE. 124906014.015U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated August 31, 2020 determine, based on the third phrase and the connection expression using the trained phrase generation model, a fourth phrase, wherein the fourth phrase relates to the third phrase based on the connection expression
Claim 23: the phrase generation model includes a decoder, wherein the decoder generates a phrase having a relationship represented by the dependency label of the triple


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Independent Claims 27 and 30 recite “learning the phrase generation model including an encoder and a decoder”, “by using, as training data, a 3-tuple constituted with a combination of phrases and at least one of a conjunctive expression representing a relationship between the phrases, and a relational label indicating the relationship represented by the conjunctive expression,”, “wherein the encoder is configured to convert a phrase into a vector from a 2-tuple constituted with a phrase and at least one of the conjunctive expression and the relational label”, “and wherein the decoder is configured to generate, from the converted vector and the conjunctive expression or the relational label, a phrase having the relationship represented by the conjunctive expression or the relational label with respect to the phrase”. Claim 27 also recites “comprising: a memory; and a processor, wherein the processor is configured to execute” and Claim 30 also recites “the method executed by a processor, the method comprising”.
	The limitations “learning the phrase generation model including an encoder and a decoder”, “by using, as training data, a 3-tuple constituted with a combination of phrases and at least one of a conjunctive expression representing a relationship between the phrases, and a relational label indicating the relationship represented by the conjunctive expression,”, “wherein the encoder is configured to convert a phrase into a vector from a 2-tuple constituted with a phrase and at least one of the conjunctive expression and the relational label”, “and wherein the decoder is configured to generate, from the converted vector and the conjunctive expression or the relational label, a phrase having the relationship represented by the conjunctive expression or the relational label with respect to the phrase” as drafted, covers a mental process, as this could be done by mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 27 recites Claim 27 recites “comprising: a memory; and a processor, wherein the processor is configured to execute” and Claim 30 recites “the method executed by a processor, the method comprising”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. Claim 27 and 30 do not contain any additional limitations.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 27 and 30 do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 27 and 30 do not recite any additional limitations. The claims as drafted, are not patent eligible.

Claim 28 recites the additional limitations of “wherein the processor further executes extracting a combination of phrases that have a predetermined relationship with a clause including a predetermined conjunctive expression representing a relationship between the phrases, based on a result of text analysis with respect to an input text”, “and generating a 3-tuple constituted with a combination of the extracted phrases and at least one of the conjunctive expression and the relational label indicating the relationship represented by the conjunctive expression”, ACTIVE. 125141982.012U.S. Patent Application Serial No. 16/977,422 Preliminary Amendment dated October 14, 2020”wherein the learning learns the phrase generation model, by using the generated 3-tuple as the training data.”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 28, does not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 28 does not contain any additional limitations.

Independent Claims 29 and 31 contain the limitations “receiving as input a 2-tuple constituted with an input phrase and at least one of a conjunctive expression or a relational label representing a relationship between phrases;”, “and generating a phrase having the relationship represented by the conjunctive expression or the relational label with respect to the input phrase”, “based on a phrase generation model that have learned in advance.” Claim 29 also recites “a memory; and a processor, wherein the processor configured to execute”, and Claim 31 recites ”executed by a processor, the method comprising”.
The limitations of “receiving as input a 2-tuple constituted with an input phrase and at least one of a conjunctive expression or a relational label representing a relationship between phrases;”, “and generating a phrase having the relationship represented by the conjunctive expression or the relational label with respect to the input phrase”, “based on a phrase generation model that have learned in advance.” as drafted, covers a mental process, as this could be done mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. Claim 29 recites “a memory; and a processor, wherein the processor configured to execute”. Claim 31 recites ”executed by a processor, the method comprising”.	 These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. Claims 29 and 31 do not contain any additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 29 and 31 do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 29 and 31 do not recite any additional limitations. The claims as drafted, are not patent eligible.

Claim 32 recites the limitations of “A non-transitory computer-readable recording medium having computer- readable instructions stored thereon, which when executed, cause a computer to execute”, “the method of learning the phrase generation model as claimed in claim 30”.
The limitation “the method of learning the phrase generation model as claimed in claim 30” as drafted, is not patent eligible as shown above in the rejection to Independent Claim 30.
This judicial exception addressed previously in rejection to Claim 30, is not integrated into a practical application. Claim 32 recites “A non-transitory computer-readable recording medium having computer- readable instructions stored thereon, which when executed, cause a computer to execute” These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. Claim 32 does not contain any additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 32 do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 32 does not recite any additional limitations. The claims as drafted, are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27, 28, 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. “KBGAN: Adversarial Learning for Knowledge Graph Embeddings” hereinafter Cai, further in view of Otsuka et al. (JP 2016170636 A), further in view of “Li et al. “Commonsense Knowledge Base Completion” hereinafter Li.

Regarding Claim 27:
Cai teaches a learning device of a phrase generation model comprising: execute learning the phrase generation model including an encoder and a decoder(Pg 4, 3.3 Generative Adversarial, Para 2, Ln 1-3, In parallel to terminologies used in GAN literature, we will simply call these….generator. Pg 4, 3.2 Weakness of Uniform, Para 2, Ln 5-6, First, we remove the tail entity, leaving LocatedIn(NewOrleans,?). & Pg 4, Fig 1, LocatedIn(NewOrleans,Louisiana) -> LocatedIn(NewOrleans,?). This shows the input being encoded, therefore the model includes an “encoder”. & Pg 4, Fig 1, shows LocatedIn(NewOrleans,?) being decoded to LocatedIn(NewOrleans,Florida), therefore the model includes a “decoder”. Pg 7, 4.1.3, Implementation Details, Para 1, Ln 1-2, In the pre-training stage, we train every model to convergence for 1000 epochs), 
by using, as training data, a 3-tuple constituted with a combination of phrases and at least one of a conjunctive expression representing a relationship between the phrases, and a relational label indicating the relationship represented by the conjunctive expression(Pg 4, Fig 1, shows LocatedIn(NewOrleans,Louisiana) & generator G. Pg 7, 4.1.1 Datasets, Ln 1-3, We use three common knowledge base completion datasets for our experiment: FB15k-237, WN18 and WN18RR), 
and wherein the decoder is configured to generate, from the converted vector and the conjunctive expression or the relational label, a phrase having the relationship represented by the conjunctive expression or the relational label with respect to the phrase(Pg 4, Fig 1, shows LocatedIn(NewOrleans,?) being decoded to LocatedIn(NewOrleans,Florida) .Pg 6, Col 2, Para 1, Ln 11-12, the negative selected by the generator would likely be a true negative. Input being vectorized is taught in the combination with Li below).
Cai does not teach a memory; and a processor, wherein the processor is configured to.
In the same field on Natural Language Processing, Otsuka teaches a memory; and a processor, wherein the processor is configured to(Para [0024], Ln 4-6 including a CPU, a RAM, and a ROM that stores a program and various data for executing).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Cai with the computer components of Otsuka, as it allows the processing routine to be executed(Para [0024], Ln 4-6).
The combination of Cai and Otsuka does not teach wherein the encoder is configured to convert a phrase into a vector from a 2-tuple constituted with a phrase and at least one of the conjunctive expression and the relational label. 
In the same filed of Knowledge Bases, Li teaches wherein the encoder is configured to convert a phrase into a vector from a 2-tuple constituted with a phrase and at least one of the conjunctive expression and the relational label(Pg 1447, 3.2 Deep Neural Network Models, Para 2, Ln 4-8, For the DNN AVG model, we obtain the term vectors v1 and v2 …... We then concatenate v1, v2, and a relation vector vR to form the input of the DNN, denoted vin. Cai teaches having the specific 2-tuple rather than the 3-tuple from Li: Cai Pg 4, 3.2 Weakness of Uniform, Para 2, Ln 5-6, First, we remove the tail entity, leaving LocatedIn(NewOrleans,?). & Pg 4, Fig 1, LocatedIn(NewOrleans,Louisiana) -> LocatedIn(NewOrleans,?)),
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Cai and Otsuka, with the vectorized input of Li, as Neural Networks require a vectorized input(Pg 1447, 3.2 Deep Neural Network Models, Para 2, Ln 7, to form the input of the DNN).

Regarding Claim 28:
The combination of Cai, Otsuka and Li teaches the learning device of the phrase generation model as claimed in claim 27, wherein the processor further executes extracting a combination of phrases that have a predetermined relationship with a clause including a predetermined conjunctive expression representing a relationship between the phrases, based on a result of text analysis with respect to an input text(Pg 7, 4.1.1 Datasets, Ln 1-3, We use three common knowledge base completion datasets for our experiment: FB15k-237, WN18 and WN18RR. Pg 4, Fig 1, shows LocatedIn(NewOrleans,Louisiana). Pg 6, Table 3, shows text analysis and extraction as a subset of the data sets is used for training), 
and generating a 3-tuple constituted with a combination of the extracted phrases and at least one of the conjunctive expression and the relational label indicating the relationship represented by the conjunctive expression(Pg 5, Algorithm 1, Data: training set of positive fact triples T = {(h, r, t)}. Pg 4, Fig 1, shows LocatedIn(NewOrleans,Louisiana)), ACTIVE. 125141982.012U.S. Patent Application Serial No. 16/977,422 Preliminary Amendment dated October 14, 2020 
wherein the learning learns the phrase generation model, by using the generated 3-tuple as the training data(Pg 4, Fig 1, LocatedIn(NewOrleans,?) being decoded to LocatedIn(NewOrleans,Florida), & Pg 4, 3.2 Weakness, Para 2, Ln 2-3, Suppose we have a ground truth triple LocatedIn(NewOrleans,Louisiana), ground truth is the correct answer used to correct the model. Pg 7, 4.1.3, Implementation Details, Para 1, Ln 1-2, In the pre-training stage, we train every model to convergence for 1000 epochs. Para 2’s explanation of adversarial training shows the pre-training is normal and not adversarial).

Regarding Claim 30:
Cai teaches a method of learning a phrase generation model, the method comprising: learning the phrase generation model including an encoder and a decoder(Pg 4, 3.3 Generative Adversarial, Para 2, Ln 1-3, In parallel to terminologies used in GAN literature, we will simply call these….generator. Pg 4, 3.2 Weakness of Uniform, Para 2, Ln 5-6, First, we remove the tail entity, leaving LocatedIn(NewOrleans,?). & Pg 4, Fig 1, LocatedIn(NewOrleans,Louisiana) -> LocatedIn(NewOrleans,?). This shows the input being encoded, therefore the model includes an “encoder”. & Pg 4, Fig 1, shows LocatedIn(NewOrleans,?) being decoded to LocatedIn(NewOrleans,Florida), therefore the model includes a “decoder”. Pg 7, 4.1.3, Implementation Details, Para 1, Ln 1-2, In the pre-training stage, we train every model to convergence for 1000 epochs), 
by using, as training data, a 3-tuple constituted with a combination of phrases and at least one of a conjunctive expression representing a relationship between the phrases, and a relational label indicating the relationship represented by the conjunctive expression(Pg 4, Fig 1, shows LocatedIn(NewOrleans,Louisiana) & generator G. Pg 7, 4.1.1 Datasets, Ln 1-3, We use three common knowledge base completion datasets for our experiment: FB15k-237, WN18 and WN18RR), 
and wherein the decoder is configured to generate, from the converted vector and the conjunctive expression or the relational label, a phrase having the relationship represented by the conjunctive expression or the relational label with respect to the phrase(Pg 4, Fig 1, shows LocatedIn(NewOrleans,?) being decoded to LocatedIn(NewOrleans,Florida) .Pg 6, Col 2, Para 1, Ln 11-12, the negative selected by the generator would likely be a true negative. Input being vectorized is taught in the combination with Li below).
Cai does not teach the method executed by a processor.
In the same field of Natural Language Processing, Otsuka teaches the method executed by a processor(Para [0024], Ln 4-6 including a CPU, a RAM, and a ROM that stores a program and various data for executing).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Cai with the processor of Otsuka, as it allows the processing routine to be executed(Para [0024], Ln 4-6).
The combination of Cai and Otsuka does not teach wherein the encoder is configured to convert a phrase into a vector from a 2-tuple constituted with a phrase and at least one of the conjunctive expression and the relational label.
In the same filed of Knowledge Bases, Li teaches wherein the encoder is configured to convert a phrase into a vector from a 2-tuple constituted with a phrase and at least one of the conjunctive expression and the relational label(Pg 1447, 3.2 Deep Neural Network Models, Para 2, Ln 4-8, For the DNN AVG model, we obtain the term vectors v1 and v2 …... We then concatenate v1, v2, and a relation vector vR to form the input of the DNN, denoted vin. Cai teaches having the specific 2-tuple rather than the 3-tuple from Li: Cai Pg 4, 3.2 Weakness of Uniform, Para 2, Ln 5-6, First, we remove the tail entity, leaving LocatedIn(NewOrleans,?). & Pg 4, Fig 1, LocatedIn(NewOrleans,Louisiana) -> LocatedIn(NewOrleans,?)),
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Cai and Otsuka, with the vectorized input of Li, as Neural Networks require a vectorized input(Pg 1447, 3.2 Deep Neural Network Models, Para 2, Ln 7, to form the input of the DNN).

Regarding Claim 32:
The combination of Cai, Otsuka and Li teaches the method of learning the phrase generation model as claimed in claim 30(See rejection to Claim 30).
Cai does not teach a non-transitory computer-readable recording medium having computer- readable instructions stored thereon, which when executed, cause a computer to execute.
In the same field of Natural Language Processing, Otsuka teaches a non-transitory computer-readable recording medium having computer- readable instructions stored thereon, which when executed, cause a computer to execute(Para [0024], Ln 4-6 including a CPU, a RAM, and a ROM that stores a program and various data for executing).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Cai Otsuka and Li with the computer components of Otsuka, as it allows the processing routine to be executed(Para [0024], Ln 4-6).

Claim 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai and Otsuka.

Regarding Claim 29:
Cai teaches a phrase generation device comprising: receiving as input a 2-tuple constituted with an input phrase and at least one of a conjunctive expression or a relational label representing a relationship between phrases(Pg 4, 3.2 Weakness of Uniform, Para 2, Ln 5-6, First, we remove the tail entity, leaving LocatedIn(NewOrleans,?). & Pg 4, Fig 1, LocatedIn(NewOrleans,Louisiana) -> LocatedIn(NewOrleans,?) -> G); 
and generating a phrase having the relationship represented by the conjunctive expression or the relational label with respect to the input phrase, based on a phrase generation model that have learned in advance(Pg 4, Fig 1, LocatedIn(NewOrleans,?) being decoded to LocatedIn(NewOrleans,Florida). Pg 6, Col 2, Para 1, Ln 11-12, the negative selected by the generator would likely be a true negative. Pg 7, 4.1.3, Implementation Details, Para 1, Ln 1-2, In the pre-training stage, we train every model to convergence for 1000 epochs. This shows that the model is learned in advance).
Cai does not teach a memory; and a processor, wherein the processor configured to execute.
In the same field of Natural Language Processing, Otsuka teaches a memory; and a processor, wherein the processor configured to execute(Para [0024], Ln 4-6 including a CPU, a RAM, and a ROM that stores a program and various data for executing).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Cai with the computer components of Otsuka, as it allows the processing routine to be executed(Para [0024], Ln 4-6).

Regarding Claim 31:
Cai teaches a method of generating a phrase, the method comprising: receiving as input a 2-tuple constituted with an input phrase and at least one of a conjunctive expression or a relational label representing a relationship between phrases(Pg 4, 3.2 Weakness of Uniform, Para 2, Ln 5-6, First, we remove the tail entity, leaving LocatedIn(NewOrleans,?). & Pg 4, Fig 1, LocatedIn(NewOrleans,Louisiana) -> LocatedIn(NewOrleans,?) -> G); 
and ACTIVE. 125141982.013U.S. Patent Application Serial No. 16/977,422 Preliminary Amendment dated October 14, 2020 generating a phrase having the relationship represented by the conjunctive expression or the relational label with respect to the input phrase, based on a phrase generation model that have learned in advance(Pg 4, Fig 1, LocatedIn(NewOrleans,?) being decoded to LocatedIn(NewOrleans,Florida). Pg 6, Col 2, Para 1, Ln 11-12, the negative selected by the generator would likely be a true negative. Pg 7, 4.1.3, Implementation Details, Para 1, Ln 1-2, In the pre-training stage, we train every model to convergence for 1000 epochs. This shows that the model is learned in advance).
Cai does not teach executed by a processor.
In the same field of Natural Language Processing, Otsuka teaches executed by a processor(Para [0024], Ln 4-6 including a CPU, a RAM, and a ROM that stores a program and various data for executing).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Cai with the processor of Otsuka, as it allows the processing routine to be executed(Para [0024], Ln 4-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kruengkrai et al. (US 20210286948 A1)
Generation of vectors with causal relationships.
Hashimoto et al. (US 20160357854 A1)
Generating relations between phrases and linking causality.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658